Name: Council Regulation (EC) NoÃ 1923/2004 of 25 October 2004 establishing certain concessions for the Swiss Confederation in the form of Community tariff quotas for certain processed agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  trade;  agri-foodstuffs;  Europe;  international trade
 Date Published: nan

 5.11.2004 EN Official Journal of the European Union L 331/9 COUNCIL REGULATION (EC) No 1923/2004 of 25 October 2004 establishing certain concessions for the Swiss Confederation in the form of Community tariff quotas for certain processed agricultural products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia, and Slovakia, and in particular Article 6(1) thereof, Having regard to the proposal from the Commission, Whereas: (1) Within the framework of the preferential Agreement between the European Economic Community and the Swiss Confederation (1) concluded by Regulation (EEC) No 2840/72 (2) a concession regarding processed agricultural products was granted to that country. (2) Following the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, the said concession should be adapted to take account of the specific arrangements which existed for trade in processed agricultural products between these ten countries, on the one hand, and Switzerland, on the other. (3) To accomplish this, negotiations were completed on 25 June 2004 regarding the signature of an agreement which would make the adaptations to the abovementioned preferential agreement needed to take account of the effects of the enlargement of the European Union. (4) However, as time was too short, the agreement could not enter into force for 1 May 2004, and in such circumstances the Community has to adopt the measures needed to resolve the situation. (5) The measures are to take the form of an autonomous Community tariff quota covering the preferential tariff concessions applied under the agreement to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. (6) A tariff quota was set in 2004 for the same product under order No 09.0914 by Commission Regulation (EC) No 2232/2003 (3). The new tariff quota is in addition to the existing concession. (7) The Swiss Confederation has also given a political undertaking, subject to reciprocity, to adopt independent transitional measures in favour of the Community having legal effect from 1 May 2004, HAS ADOPTED THIS REGULATION: Article 1 From 1 May to 31 December 2004, the merchandise originating in Switzerland listed in the Annex is subject to an open tariff quota according to the conditions specified. Article 2 The quota referred to in Article 1 is to be administered by the Commission in accordance with Articles 308a, 308b and 308c of Commission Regulation (EEC) No 2454/93 of 2 July 1993 (4). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 October 2004. For the Council The President R. VERDONK (1) OJ L 300, 31.12.1972, p. 189. (2) OJ L 300, 31.12.1972, p. 188. (3) OJ L 339, 24.12.2003, p. 20. (4) OJ L 253, 11.10.1993, p. 1. Regulation as amended by Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p. 1). ANNEX OPEN PREFERENTIAL TARIFF QUOTA Order number CN code Description of the goods Autonomous quota 1.5.2004 to 31.12.2004 Rate of duty applicable Autonomous quota Following year 09.0914 2106 90 92 Food preparations not elsewhere specified or included, containing no milk fats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milk fat, 5 % sucrose or isoglucose, 5 % glucose or starch 187 t exemption 1 309 t